DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-26-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
It is unclear what is meant by “an area of the protective portion is greater than an area of the connecting region”. Applicant’s disclosure does not sufficiently define the protective portion and its area, as such it is unclear what can be can be considered an area of this undefined protective portion and how this area can be measured or evaluated in comparison to the connecting region (i.e. the claimed areas cannot be quantitatively determined based on Applicant’s disclosure). 
Dependent claims 2-10 and 12-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2009/0035654 hereinafter Kodama. 
Regarding Claims 1, 10, 11 and 20, Kodama teaches a laminated-cased battery [1] comprising: three-layered laminate casing (packaging film) [70, 75]; an electrode assembly disposed in the casing; and tabs [82, 87] extending from an end portion of the electrode assembly, wherein each of the tabs comprises a connecting region, a packaging region and an exposed region (i.e. tab resin [92, 97] comprises inner PP layer [971, 974] 30 µm, an intermediated PEN layer [972, 975] 150 µm, and outer PP layer [973, 976] 30 µm) (paragraphs 41-54, 77-82, 100-101). Kodama teaches a mobile device comprising the laminated-cased battery [1] (paragraph 4). 
Regarding Claims 2-3 and 12-13, Kodama teaches that the insulating layers comprises protective portion disposed on an outer surface of the connecting region, and a plurality of sub-tabs, protective portions, and the plurality of the protective portions are connected to each other (see figures 3 and 6). 
Regarding Claim 4 and 14, Kodama teaches that the tabs [82 and 87] are at least one positive tab and at least one negative tab and are covered by the packaging portion (see figure 6). 
Regarding Claim 5-9 and 15-19, Kodama teaches insulating layers that is expected to further comprise an adhesive portion that bonds the connecting region with the protective portion, and an end of the protective portion facing away from the packaging portion is located on an outer surface of the electrode assembly (see figures 3 and 6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.